Citation Nr: 1727341	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-29 668	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for gastroesophageal reflux prior to July 6, 2012, and in excess of 10 percent thereafter. 

2.  Entitlement to an initial compensable disability rating for thoracolumbar degenerative joint and disc disease prior to July 6, 2012, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable disability rating for right sacroiliac degenerative joint disease prior to July 6, 2012, and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable disability rating for left sacroiliac degenerative joint disease prior to July 6, 2012, and in excess of 10 percent thereafter. 

5.  Entitlement to service connection for left tibial tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1992 to May 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in this appeal, the Veteran expressly stated in writing through her representative that she wished to withdraw her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through her representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


	____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


